Citation Nr: 1047930	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
major depressive disorder with sleep disorder and anxiety 
attacks, prior to April 6, 2010.

2.  Entitlement to an evaluation greater than 70 percent for 
major depressive disorder with sleep disorder and anxiety attacks 
from April 6, 2010.

3.  Entitlement to nonservice-connected pension.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1998 to May 2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

VA scheduled the appellant for a travel Board hearing at the RO 
in October 2010.  She failed to report for this scheduled hearing 
date.  There has been no allegation of good cause by the 
appellant or her representative.

The issues of entitlement to an evaluation greater than 70 
percent for major depressive disorder with sleep disorder and 
anxiety attacks from April 6, 2010, nonservice connected pension, 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to April 6, 2010, the service-connected psychiatric 
disability was manifested by depression, anxiety, and insomnia 
that does not affect the appellant's ability to function 
independently, appropriately, and effectively, and without 
impaired judgment or thinking, near-continuous panic or 
depression, but with mild symptoms of isolation and obsessive 
compulsive behavior, and occasional suicidal thoughts.




CONCLUSION OF LAW

Prior to April 6, 2010, the criteria for an evaluation greater 
than 50 percent for major depressive disorder with sleep disorder 
and anxiety attacks are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9410 (2010)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  Because the appellant has initiated the matter 
as a claim to reopen, VA notified the appellant of the basis of 
the prior denial of her psychiatric claim and the legal 
requirements for reopening that claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided until January 2008.  This notice was 
given after the initial rating decision granting service 
connection for psychiatric disability from which the current 
appeal arises.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in February 2008, and February 
2010.  VA issued a Statement of the Case (SOC) and Supplemental 
SOC dated the same notifying her of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  The appellant has not been deprived 
of information needed to substantiate her claim and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent treatment 
records have been associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The Board 
notes that the recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and a multi-axial diagnosis that 
conforms to 38 C.F.R. § 4.125.  The adequacy of this examination 
has not been challenged by either the appellant or her 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has reviewed all of the evidence in the 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will provide a summary of the 
relevant evidence where appropriate.  The Board's analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

II.  Procedural Background

In May 2003, VA received an original claim for compensation for 
depression and anxiety.  In February 2004, the RO denied the 
claim on the basis that currently shown depression with anxiety 
attacks was not related to service.  The RO notified the 
appellant of this decision in a letter dated February 2004.  No 
appeal was filed and that decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1102.

In March 2006, the appellant filed an application to reopen the 
claim for service connection for depression with anxiety attacks, 
and for service connection for insomnia.  In December 2006, the 
RO granted service connection for depression with anxiety 
attacks, and deferred a decision on insomnia.  An initial 
evaluation was assigned of 50 percent, effective from March 15, 
2006 (date of receipt of the claim to reopen).

In June 2007, the RO granted service connection for insomnia as a 
component of service connected depression with anxiety attacks.  
The initial evaluation of 50 percent was confirmed and continued.  
At this time, nonservice-connected pension was denied.

VA received a notice of disagreement with the June 2007 rating 
decision in August 2007.  The RO issued to the appellant an SOC 
dated February 2008.  The appellant submitted a substantive 
appeal to the Board dated April 2008.  At this time, the 
appellant requested a hearing before the Board.  The appellant 
perfected an appeal as to the issues of entitlement to an initial 
evaluation greater than 50 percent for psychiatric disability, 
and entitlement to nonservice-connected pension.

In July 2010, the RO assigned an evaluation of 70 percent for 
psychiatric disability, effective from April 6, 2010.  An 
evaluation of 50 percent was continued for the period prior to 
April 6, 2010.  In July 2010, the RO issued an SSOC.
By letter dated September 2010, the RO notified the appellant 
that she was scheduled for a travel Board hearing on October 19, 
2010.  This letter included notice that a new hearing date could 
be requested with a showing of good cause.

The appellant failed to report for the October 2010 scheduled 
travel Board hearing.  VA has not received any report of good 
cause from the appellant or her representative.  Absent good 
cause, there is no basis upon which to afford the appellant 
another opportunity to provide testimony.  38 C.F.R. § 20.702(d).

On November 12, 2010, the Board received from the appellant a 
statement in support of claim dated October 17, 2010.  She stated 
as follows:

I am appealing this decision to receive 
retroactive pay from the time I submitted my 
initial claim for an increase to my service 
connected disabilities on April 14, 2008 as this 
was for a continued claim and NOT a new claim.

The Board has considered the appellant's statement.  The Board 
finds that the appellant did not submit an initial claim for 
increase on April 14, 2008.  On this date, she submitted a 
substantive appeal to the Board.  Furthermore, the Board observes 
that the date cited by the appellant is well-within the appeal 
period, not prior to the date of claim establishing the current 
benefit.  The Board construes that the appellant most recent 
statement constitutes an acknowledgement that the RO has assigned 
staged ratings and reflects her desire to have a uniform 70 
percent evaluation, or more, for the appeal period.

III.  Factual Background

VA treatment records dated June 2005 reflects an assessment for 
depression and history of panic attacks.  The appellant denied 
suicide attempt, and she denied suicidal/homicidal ideation.  A 
mental health follow-up was planned.  Intermittent use of Zoloft 
was noted.  Mental status evaluation dated June 2005 reflects 
neutral mood, congruent affect (not labile, flat, constricted, or 
blunted), appropriate and goal oriented thought content (no 
delusions, hallucinations, suicidal/homicidal ideation), coherent 
thought process (no tangential thoughts, loose associations, 
hesitant thinking, or irrelevant response), oriented without 
memory deficits, and with appropriate judgment and insight.  The 
appellant reported that she needed help finding a job and 
housing.  It was noted that the appellant was able to work, but 
has not been able to secure gainful employment.  The appellant 
lived with friends because she was unable to support herself on 
the income earned.

VA treatment records dated September 2005 reflect that the 
appellant was working.  These records show that she had been 
playing basketball and had injured her foot, which prevented her 
from working for about 2 weeks.

VA treatment records dated November 2005 reflect, by history, 
injury to the neck and upper back from a May 2005 motor vehicle 
accident.  The appellant complained that neck and back pain 
interfered with employment as a furniture packer.

VA treatment records dated March 006 reflect, by history, 
injuries related to a motor vehicle accident in March or April 
2005.  The appellant reported riding on children's rides at the 
rodeo.

VA treatment records dated June 2006 reflects depression with 
history of panic attacks.  The appellant declined referral to the 
mental health clinic.

Report of VA general medical examination dated July 2006 reflects 
complaints of trouble falling asleep, anxiety, paranoia about 
dying during sleep, fear of the dark, waking when asleep (often), 
nightmares of dying, waking with anxiety and pounding heart.  She 
indicated that she sleeps late into the morning missing work, and 
feels tired at work.  She complained of depression.  The 
appellant reported that she has been unable to keep a job for 
about more than 6 months due to coming in late and poor 
performance.  It was noted that she currently worked for customer 
service at Cingular Wireless since March 2006, and a moving 
company prior to this.  The examiner noted that the appellant was 
quiet and cooperative, with a flat affect and slow responses.  
She arrived 30 minutes late for her appointment, stating that her 
car broke down.  No mental status evaluation was performed, per 
the examiner's remarks.  The diagnoses included insomnia, chronic 
with depression and anxiety causing significant disability 
limiting her ability to work.

Report of VA psychiatric examination dated October 2006 reflects 
that the appellant had no prior hospitalization for mental 
problems, and had not reported for follow-up care for psychiatric 
complaints after an initial appointment.  The appellant 
complained of poor motivation, frequent fatigue, insomnia, and 
anxiety.  Sleep problems occurred daily and she treated with 
over-the-counter medication.  Anxiety occurred "sometimes," 
especially when preparing for sleep.  She reported becoming 
scared when driving and fear of the end of the world.  She 
reported involvement in a car accident in 1999.  After January 
2006, she reportedly gave up driving-she takes the bus or 
carpools.  The appellant indicated that she lost about 10 days 
from work in the last year.  She worked full-time, 40 hours a 
week, at Cingular Wireless.

Mental status evaluation in October 2006 reflects that the 
appellant was oriented to person, place, and time.  The examiner 
observed that the appellant was neatly dressed and groomed.  
Evaluation showed labile mood, flat affect, and no impairment of 
thought processes.  Rate and flow of speech was described as 
normal.  The appellant reported occasional suicidal thoughts-
most recently a week earlier.  There were no delusions or 
hallucination, or homicidal thought content.  The appellant 
reported inappropriate behavior, such as, yelling at other 
drivers when she drove.  Memory and intellect were grossly 
intact, long-term and short-term.  The appellant denied obsessive 
or ritualistic behavior.  No impairment of judgment and insight 
was indicated.  The appellant denied panic attacks, and impaired 
impulse control other than shopping at times.  The diagnosis, 
Axis I, was major depression, recurrent.  A GAF score, Axis V, of 
51 was assigned.

Report of VA psychiatric examination dated February 2007 reflects 
complaints of "roller coaster type emotions...sometimes 
experiencing many types of emotions within a single day, most of 
the time, its ongoing, but sometimes has me crying, but then 
other emotions..."  The appellant reported anxiety, fear of 
death, and bad dreams.  The appellant stated that she works for 
Cingular Wireless as a customer service representative.  She said 
that "all my reports are good...the only thing is my 
attendance...everything else is fine."  Over the past month, the 
appellant reported missing 2 days of work and arriving late one 
day.  The examiner found anxiety and depressive symptoms of 
varying intensity, but "not severely disabling."  The diagnoses 
were depression with anxiety features and chronic sleep disorder.  
A GAF score of 55 was assigned.

VA treatment note dated August 2007 reflects that the appellant 
reported several days in the past two weeks of little interest or 
pleasure in doing things, and feeling depressed.  She requested a 
refill of medications.  August 2007 mental status evaluation 
shows depressed mood, flat affect, slowed speech, and tangential 
thought process.  She denied suicidal ideation.  She reported 
worsening symptoms since the end of 2006.  Her only activity was 
to go to work and she was otherwise in bed.  Poor concentration 
and depressed mood caused her to make increased mistakes at work.  
It was noted that the appellant had been out of medication for 
the past 2 weeks.  The assessment was chronic depression, restart 
anti-depressive medication.

VA treatment note dated October 2007 reflects complaints of 
depression, sleep disturbance, and concentration difficulty.  
Tearfulness and passive suicidal ideation were reported, along 
with paranoia-thoughts about getting her throat cut while 
standing outside.  She denied hallucinations.  Mental status 
examination reflects that the appellant was appropriately groomed 
with good hygiene.  Speech was normal.  Mood depressed.  Thoughts 
were coherent and content was goal directed.  Memory was intact 
and judgment was good.  The examiner reported that she had "No 
real insight into underlying dynamics."  The assessment was 
major depression, recurrent with possible psychotic features.

Report of VA examination dated February 2008 reflects complaints 
of depression, anxiety, and insomnia.  The appellant reported 
mood swings, crying, fear of being hurt by someone, worrying 
about a wreck so she doesn't like to drive.  She reported mundane 
thoughts that she cannot turn off.  Mental status evaluation 
reflects agitated and dysphoric mood, and blunted affect.  No 
impairment of psychomotor activity, speech, attention, 
orientation, thought content or process, memory, or judgment and 
insight was found.  Evaluation was negative for delusions/ 
hallucinations, suicidal/homicidal ideation, and ritualistic 
behavior.  The appellant denied panic attacks.  She reported 
part-time employment of 1-2 years duration, and occupational 
interference due to decreased concentration and increased 
absenteeism.  The diagnosis was anxiety disorder.  Mild social 
isolation was found.  A GAF score of 52 was assigned.  The 
examiner commented that the appellant has a mixed anxiety and 
mood disorder that tends to be more in the anxiety realm, with 
"some mild obsessive symptoms," a history of panic, some 
occasional worry and occasional mood disturbance.

A May 2008 VA psychiatric note reflects complaints of feeling 
down and somewhat angry, some obsessions regarding cleanliness 
and symmetry along with compulsive behavior of cleaning and 
checking.  The appellant reported that she had poor sleep, did 
not interact much, stayed home, and felt anhedonia, but was not 
suicidal.  Objectively, she was oriented in all spheres with a 
slightly anxious mood and blunted affect.  She was not psychotic, 
suicidal, homicidal, or agitated.  Speech was normal.  Memory was 
somewhat decreased.  Depression with anxiety and 
obsessive/compulsive symptoms was diagnosed.  A GAF score of 50 
was assigned.

VA records dated 2008 reflect follow-up care for psychiatric 
disability and social service for the appellant.  In June 2008, 
the appellant reported that she was unemployed and seeking 
vocational rehabilitation.  She indicated experiencing mild to 
moderate depressive symptoms.  She denied suicidal/homicidal 
ideation.  In August 2008, she reported positive functioning, 
improved mood, and coping.  The social worker noted that this 
corresponded to an ability to participate in the vocational 
rehabilitation program.

Report of VA general medical examination dated October 2008 
reflects that the claims folder was not available for review.  On 
review of the psychiatric system, the examiner commented that the 
appellant had "some trouble communicating.  She frequently lost 
her train of thought and was not always clear with answers."  
The diagnosis was sleep disorder with sleep disorder and anxiety.  
The examiner stated that "This is why she is having difficulty 
working."  The physician advised the appellant to reschedule an 
examination with psychiatry to evaluate this condition and how it 
interferes with her ability to work.
VA treatment notes dated November to December 2008 reflect a 
self-report employability and current participation in a work-
study program while she is a student attending college.  These 
records show she had a complex set of issues that led to her 
eviction, to include the need to file a restraining order against 
her ex-boyfriend.

VA treatment records dated 2009 through 2010 reflect that the 
appellant lived in VA residential housing for homeless veterans.  
Social worker notes show that the appellant was oriented in all 
spheres, without suicidal ideation.  In August 2009, the 
appellant reported that things were "going well" and that she 
continued to take classes at Virginia College, and that she 
worked one morning a week at the VA (work-study).  She reported 
trouble sleeping.  An October 2009 note shows that the appellant 
was working on goals to obtain housing, increase savings, 
graduate from school, and maintain health (physical and mental).

A VA treatment note dated November 2009 reflects that the 
appellant presented persistent depression in the setting of being 
off her medication, and psychosocial stressors.  The appellant 
reported depressed mood, poor sleep, low energy, anhedonia, and 
low motivation.  She denied suicidal ideation.  Objectively, 
hygiene and grooming were good.  Behavior was friendly and 
cooperative, with good eye contact.  Speech was normal, rate and 
volume.  Psychomotor activity was described as calm, not 
restless.  Mood was depressed.  Affect was restricted in range, 
no smile.  Thought process was logical and linear.  Thought 
content was appropriate, without suicidal/homicidal ideation, and 
hallucinations/delusions.  No gross cognitive impairment noted.  
Insight and judgment were fair.  The multiaxial diagnoses 
included depressive disorder, recurrent, mild to moderate.  A GAF 
score for 50 was assigned.

A VA treatment note dated December 2009 reflects an impression 
for major depressive disorder, recurrent, moderate, with 
melancholic features (by history).  A GAF score for 51 was 
assigned.  At another scheduled appointment in December 2009, the 
appellant presented casually dressed with good hygiene.  Mood 
appeared slightly dysthymic and affect was congruent with this.  
She was oriented in all spheres without suicidal or homicidal 
ideation.  The appellant noted mental stressors from school, 
work, and finances.  She reported that she decided to discontinue 
her medications due to problems.

VA social worker notes dated January to April 2010 reflect no 
impairment of thought processes or suicidal/homicidal ideation.  
The appellant was oriented in all spheres.  Hygiene ranged from 
fair to good.  The appellant's mood was variously described for 
this period as neutral, calm, and dysthymic.  Her affect was 
variously described during this period as flat, congruent, and 
blunted.  One note shows "some depression" and that thought 
processes were goal directed.

Report of VA psychiatric examination conducted in April 2010 
reflects symptoms for depression and sleep impairment.  Mental 
status evaluation reflects the appellant was fully oriented with 
a clean appearance, soft spoken speech, a cooperative attitude, 
and no inappropriate behavior.  Psychomotor activity was 
described as lethargic.  Mood was depressed and apathetic.  Very 
low motivation was noted.  Affect was flat.  Regarding attention, 
the examiner noted that the appellant was easily distracted and 
had shortened attention span.  Thought content was reported to 
include ruminations and tendencies to paranoid thinking.  
Intelligence was average.  The appellant had insight to the 
extent that she understands that she has a problem.  Auditory, 
tactile, hallucinations, not persistent, were noted.  The 
appellant expressed suicidal thoughts with an attempt sometime a 
year ago by history; she had no homicidal ideation.  Recent and 
immediate memory was mildly impaired; there was no impairment of 
remote memory.  The appellant had fair impulse control.  She 
reported episodes of violence with her husband after he had 
accidentally struck her.  The diagnosis was major depressive 
disorder, severe, with psychotic features; partner-relational 
problem.  It was noted the appellant had recently quit work that 
she enjoyed-she was unemployed and homeless since August 2009; 
she now resides in a VA homeless program residence.  A GAF score 
of 40 was assigned.

The record shows that, on April 28, 2010, the appellant was 
hospitalized by triage for suicidal thoughts.  She was treated 
for major depressive disorder with psychotic features, and 
released on April 30, 2010, against medical advice.

VA social worker notes dated May to July 2010 reflect no 
impairment of thought processes or suicidal/homicidal ideation.  
The appellant was oriented in all spheres.  Hygiene ranged from 
fair to good.  The appellant's mood was variously described for 
this period as neutral and dysthymic.  Her affect was variously 
described during this period as flat and, in June and July, as 
congruent.

III.  Evaluations

The appellant seeks an evaluation greater than 50 percent prior 
to April 6, 2010, and greater than 70 percent from April 6, 2010.  
Entitlement to an evaluation greater than 70 percent from April 
6, 2010, is addressed in the remand portion of this decision, 
below.

A.  Relevant Laws and Regulations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  If the 
disability has not significantly changed, a uniform evaluation is 
warranted.  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The general rating formula for mental disorders is set out at 
38 C.F.R. § 4.130.  This provides for a 50 percent evaluation 
where there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9410.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9410.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9410.


The use of the term "such as' in the rating criteria 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g. no 
friends, unable to keep a job). A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), Fourth Edition, Washington, 
DC, American Psychiatric Association, 1994.

B.  Analysis:  The Period Prior to April 6, 2010

Upon careful review of the pertinent evidence, the Board 
concludes that the criteria for an evaluation greater than 50 
percent prior to April 6, 2010, for psychiatric disability are 
not met.  Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood due to psychiatric symptomatology is not shown.  
Furthermore, the appellant's symptoms do not more nearly 
approximate the criteria for a higher disability rating under the 
general rating formula for mental disorders.

The appellant reported in her substantive appeal dated April 2008 
that she was concerned about maintaining job attendance and that 
she was "released" from her job in March 2008.  She argued that 
this was evidence of severe disability.  However, occupational 
impairment is reflected in the assigned 50 percent evaluation to 
include reduced reliability and productivity due to symptoms of 
mental disorder.  Impairment with occupational functioning or 
joblessness alone is not sufficient to warrant an evaluation 
greater than the current 50 percent rating.  As discussed below, 
the Board finds that the appellant's symptomatology does not more 
closely resemble that set out for an evaluation greater than 50 
percent.

Here, prior to April 6, 2010, the record shows that the 
appellant's mental disorder was primarily manifested by 
depression, anxiety, and insomnia.  Such symptoms presumably had 
some impact on the appellant's school attendance and performance 
as well.  However, the severity and frequency of these symptoms 
do not more closely approximate the criteria for a rating greater 
than the currently assigned 50 percent rating.  The appellant had 
various living arrangements due to limited income during the 
period at issue.  She lived with family, friends, a boyfriend, 
and VA housing.  She does not report, nor does the record show 
difficulty in establishing or maintaining effective 
relationships.

Impaired judgment and thinking is not shown.  Various mental 
status evaluations show no impairment of thought processes or 
content.  In 2005, thought content was described as appropriate 
and goal oriented; and thought process was described as coherent.  
In October 2006, the examiner found no impairment of thought 
processes.  Although tangential thoughts were noted in August 
2007, along with slowed speech, it was indicated that she was out 
of her medication and a restart of medication was indicated.  
Also, "some" trouble communicating and loss of train of 
thought, along with unclear answers, was noted in October 2008.  
However, these findings appear to have been isolated instances of 
impaired thought process.  This is supported by VA records dated 
subsequent to those instances.  VA treatment note dated October 
2007 shows that thoughts were coherent and goal directed.  Report 
of VA examination dated February 2008 reflects no impairment of 
thought content or process on mental status evaluation.  A 
November 2009 VA treatment note shows that thought processes were 
logical and linear, and that thought content was appropriate, 
without suicidal/homicidal ideation or hallucinations/delusions.  
VA social worker notes dated between January and April 2010 show 
that thought processes were goal directed-no impairment of 
thought process or content was reported.

The Board accepts that the appellant experiences mood impairment 
and that she has sleep problems along with anxiety that has 
caused her to miss work or arrive late for work.  However, near-
continuous panic or depression affecting her ability to function 
independently is not shown by the record.  The record shows that 
she played basketball, went to work, attended a rodeo, and drove 
or regularly took the bus or carpooled.  The Board finds that 
these activities are not consistent with an individual 
experiencing near continuous panic or depression because clearly 
the appellant was capable of getting out bed each day, dressing, 
leaving her residence, and engaging in occupational or school 
activities as well as some social activities.  
Furthermore, these activities, when considered in the context of 
the appellant finding living arrangements, attending work (prior 
to March 2008 when released), and attending college under 
difficult circumstances, suggests that she functions 
independently.  Also, the record shows that the appellant 
maintained personal hygiene and presented herself appropriately 
groomed for treatment and examinations.  Therefore, the Board 
finds that the appellant functions independently.

The record shows that the appellant experiences mild symptoms of 
isolation and obsessive symptoms per a February 2008 VA 
examination report.  However, these symptoms are not shown to be 
of the frequency or severity as to cause deficiencies in most 
areas of the appellant's daily life.  It is noted that there were 
no complaints of this prior to February 2008 VA examination, and 
that there is no indication that these symptoms cause 
occupational and social impairment in view of the appellant's 
participation in vocational rehabilitation and college 
attendance, as well as her participation in work-study.  In fact, 
the record shows that the appellant reported improved mood and 
positive functioning in August 2008.  Although the appellant 
experienced eviction, domestic abuse, and a break with her 
boyfriend around 2008, the record shows that she subsequently 
continued to take classes at Virginia College, work one morning a 
week, and establish goals with her social worker.  This is highly 
probative in demonstrating that her symptoms did not cause 
occupational and social impairment with deficiencies in most 
areas.

The record also shows that the appellant reported occasional 
suicidal thoughts in October 2006 and October 2007.  However, the 
record further shows that she had no intent or plan.  The 
appellant denied suicidal ideation in August 2007, and her report 
of suicidal thoughts was described as passive in October 2007.  
February 2008 VA examination shows no suicidal ideation.  A May 
2008 psychiatric note shows that the appellant was not suicidal.  
VA treatment notes dated 2009 until April 2010 show that the 
appellant was without suicidal ideation.  Thus, this symptom is 
not shown by itself or in conjunction with any other symptoms to 
have caused occupational and social impairment with deficiencies 
in most areas.

The Board has further considered the GAF scores, which range from 
50 to 55 during the period here.  Between October 2006 and 
February 2008, the GAF was 51 or greater.  A GAF score of 51-60 
reflects moderate symptoms or moderate impairment in social, 
occupational, or school functioning.  A GAF 41-50 reflects 
serious symptoms.  Clearly, the GAF scores are evidence that must 
be considered.  However, these GAF scores do not warrant the 
assignment of a rating greater than 50 percent for the period 
prior to Apri 6, 2010.  The scores must be considered in 
conjunction with all the evidence.  While the record shows 
depression, anxiety, and insomnia along with subjective reports 
of obsessive/ritualistic behavior, and occasional suicidal 
thoughts, the record is silent for persistent suicidal ideation, 
severe obsessional rituals, and an inability to function 
independently.  The record consistently shows that the appellant 
is oriented in all spheres and without any impairment of 
communication, thought, judgment, or insight.  The evidence of 
record further shows that, while the appellant was unemployed or 
had limited employment during the period at issue here, she had 
friends and had interactions with the community.  Therefore, the 
Board finds that the GAF scores within the context of the other 
evidence of record more nearly approximates the criteria for a 50 
percent disability evaluation, and that occupational and social 
impairment with deficiencies in most areas is not shown.

For the period at issue, deficiencies in most areas, such as, 
work, school, family relations, judgment, or thinking is not 
shown.  Similarly, the appellant does not have symptoms, such as, 
impaired speech, panic attacks, near-continuous depression, 
rituals that interferer with routine activities, neglect of 
personal appearance or hygiene, or difficulty in adapting to 
stressful circumstances.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

In summary, the record prior to April 6, 2010, shows a myriad of 
symptoms.  While depression or anxiety symptoms along with sleep 
problems are shown consistently throughout this time, the 
appellant also had times where she experienced nightmares, 
fatigue due to poor sleep, poor concentration, subjective social 
isolation, subjective impaired impulse control and 
obsessive/ritualistic behavior, and lack of gainful unemployment.  
However, the evidence further shows that the appellant had no 
disorder of thought or cognition, and no impairment of 
orientation, speech, judgment, or thinking.  Her symptoms did not 
include near-continuous panic or depression affecting her ability 
to function independently, appropriately, and effectively.  Any 
impaired impulse control or obsessional rituals reported do not 
interfere with routine activities, as discussed above.  Speech is 
generally normal and not intermittently illogical, obscure, or 
irrelevant.  The appellant had not neglected her personal 
appearance or hygiene.  The appellant has not reported nor does 
the record reflect an inability to establish and maintain 
effective relationships for the period in question.  The 
constellation of symptoms presented more nearly approximates the 
criteria for a 50 percent schedular evaluation.  The appellant is 
competent to report her symptomatology and functioning, and she 
is credible; therefore, her statements have significant probative 
value.  However, for the period at issue here, occupational and 
social impairment with deficiencies in most areas due to symptoms 
of mental disorder is not established by either the medical or 
lay evidence.  While the appellant is not required to have the 
specific symptoms listed in the rating criteria set out for 70 
percent or higher, the evidence must demonstrates that the 
appellant suffers symptoms or effects that more nearly reflect 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed therein.  Mauerhan v. Principi, 16 
Vet. App. 436 (1992).  As explained above, the appellant's 
constellation of symptoms do not more nearly reflect occupational 
and social impairment with deficiencies in most areas.
Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board finds that 
a uniform rating is warranted for the period prior to April 6, 
2010.  There is no basis for a staged rating.  See Fenderson and 
Hart, supra.

C.  Extraschedular Consideration

In the Board's adjudication of the increased rating claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant or her representative.  In this 
case, the appellant has alleged that her service-connected 
disability adversely affects her ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.
In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  The record shows that the 
appellant is unemployed, but she is participating in a VA work-
study program and attending college.  The appellant had one 
period of hospitalization for a few days for her psychiatric 
disorder.  However, she has not had multiple periods of 
hospitalizations or other severe or unusual impairment due to the 
service-connected disability adjudicated herein.  In short, the 
rating criteria contemplate not only her symptoms but the 
severity of her disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of her service-connected psychiatric disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these disabilities 
is not warranted.




ORDER

An evaluation greater than 50 percent for depression with anxiety 
and insomnia prior to April 6, 2010, is denied.


REMAND

Evaluation for the Period from April 6, 2010

Following the most recent VA examination in 2010, the appellant 
was hospitalized for suicidal thoughts and discharged against 
medical advice.  Because it appears that the appellant's 
condition has undergone a material change since the most recent 
VA examination, the Board is unable to resolve the matter of 
entitlement to an evaluation greater than 70 percent from April 
6, 2010.  Remand for a current psychiatric examination is 
warranted.  38 C.F.R. § 3.159(c)(4).  

Nonservice Connected Pension

Nonservice-connected pension benefits are payable to a Veteran 
who served for 90 days or more during a period of war, which is 
not in dispute here, and who is permanently and totally disabled 
due to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521.  If a 
Veteran's combined disability is less than 100 percent, he or she 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.321, 3.340, 3.342 and Part 4.

The Court has provided an analytical framework for application in 
pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases 
are to the combined effect that VA has a duty to insure: that an 
appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); that the "average person" and 
"unemployability" tests are both applied; and that if the 
benefit may not be awarded under the "average person" or 
"unemployability" tests, a determination must then be made 
whether there is entitlement to non service- connected disability 
pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. 
§ 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and mandates that 
where it is shown that the disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16, and it is shown that they are 
permanent in nature, a determination should be made whether such 
disabilities render him or her incapable of substantially gainful 
employment.  If so, the Veteran again meets the requirements of 
the law for the benefit at issue.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the Veteran must suffer from 
one disability ratable at 60 percent or more, or two or more 
disabilities where one of the disabilities is ratable at 40 
percent or more, and the combined rating of all disabilities is 
70 percent or more.

If the Veteran does not meet either the "average person" or the 
"unemployability" tests, a determination is required as to 
whether the Veteran should be granted entitlement to nonservice-
connected disability pension on an extraschedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that 
he or she is unemployable by virtue of age, occupational 
background or other related factors.
In this case, service connection is in effect for psychiatric 
disability.  The appellant is a 31 year old with past 
occupational experience as a customer service representative for 
telecommunications companies.  The appellant has some college 
education, but the record does not show that she has earned a 
degree.

In July 2006, a VA general examination was conducted.  The 
examiner indicated "negative" next to the automated exam 
questions in the report of examination for the various body 
systems, with the exception of finding depression with anxiety 
and fibrocystic breast disease.

The Board has carefully reviewed the claim of entitlement to 
nonservice-connected pension benefits, but finds that the record 
is not sufficiently developed to ensure an informed decision.  38 
C.F.R. § 19.9.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Here, the appellant asserts that she is 
unemployable by reason of disability.  VA treatment records show 
complaints of neck and back pain, and that the appellant 
sustained a foot injury.  The July 2006 VA examination is not 
adequate for the Board to address whether the appellant has any 
ratable disabilities.  The examiner does not acknowledge the 
documented complaints or findings for neck and back pain, or foot 
injury.  Clinical findings relative to the musculoskeletal system 
are not shown.  An adequate VA examination must address these 
complaints and findings, and indicate whether there are any 
ratable disorders.  Until such is provided, the Board cannot 
properly consider the pension claim.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for TDIU, either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  Furthermore, the Court has held that a TDIU 
claim may not be denied without producing evidence, as 
distinguished from mere conjecture, that the Veteran's disability 
does not prevent her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. Brown, 7 
Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA has a 
duty to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Because the appellant's claim for TDIU is inextricably 
intertwined with the issue for increase, and because a current VA 
examination is needed to ascertain whether unemployability due to 
service-connected disability is demonstrated, this claim is 
remanded

Accordingly, the case is REMANDED for the following action:

1.  The appellant's vocational rehabilitation 
file should be obtained and associated with 
the claims folder.

2.  VA treatment records dated since July 
2010 should be obtained and associated with 
the claims folder.

3.  The appellant should be scheduled for a 
VA psychiatric examination to ascertain the 
current severity of her mental disorder.  All 
abnormal psychiatric symptomatology should be 
clearly identified.  A multiaxial diagnosis 
should be provided to include a current GAF 
score.  The examiner should opine at to 
whether the appellant's psychiatric 
disability results in total occupational and 
social impairment due to abnormal psychiatric 
symptomatology, such as, gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self of others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.  
Also, the examiner should opine as to whether 
the appellant it is at least as likely as not 
(50 percent probability or greater) unable to 
secure or maintain substantially gainful 
employment solely as a result of her service 
connected psychiatric disability.  A 
complete rational for all opinions must 
be provided.  
The claims folder must be available for 
review.

4.  The appellant should be scheduled for a 
VA examination to identify and evaluate the 
severity and permanence of each of her 
nonservice-connected disabilities, including 
the neck, upper back, and foot-including 
their impact on the her ability to obtain and 
maintain substantially gainful employment.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should provide 
an opinion on the combined effect of the 
appellant's disabling conditions (excluding 
psychiatric disabilities) on her ability to 
obtain or maintain substantial gainful 
employment.  The examiner should indicate 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as a 
result of her nonservice connected 
disabilities. A complete rationale for any 
opinion expressed must be included in the 
examination reports.  The claims file must be 
made available to and reviewed by the 
examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


